El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En 30 de junio de 1916, después de haberse dictado sen-tencia por este tribunal en el caso de Sabater v. Escudero, 23 D. P. R. 854, fué nombrado el peticionario por la Corte de Distrito' de Mayagüez administrador judicial de la Suce-sión de Juanita Sabater, causante ab-intestato.
Presentada y aprobada que fué la fianza, tomó el admi-nistrador posesión de los bienes pertenecientes a la sucesión y entró en el desempeño de sus deberes oficiales.
En Io. de noviembre de 1917, Teresa Sabater, una de las herederas que pretende ser la única dueña de todo el caudal hereditario, como cesionaria de los derechos y acciones de los demás herederos, sujeto solamente al derecho de usufructo en cuanto a la mitad de la herencia que le corresponde al peticionario como cónyuge supérstite, derecho susceptible de *145ser ajustado y arreglado de acuerdo con la sección 12 de la ley de 1905, (Comp., see. 3884, pág. 721), y que alega falta de llegar a un acuerdo con el administrador en este respecto,, presentó una moción para que se ordenase:
“(1) Que cesase la administración de los bienes relictos por Juanita Sabater;
“ (2) Que el administrador judicial procediera a rendir su cuenta final;
“(3) Que dichos bienes fueran entregados a la compareciente Teresa Sabater para que tomase posesión de los mismos;
“ (4) Que se asignase al cónyuge viudo una renta a los productos de determinada finca urbana de los dejados por dicho causante, a fin de que los demás bienes que hoy son de la compareciente no continúen afectos al gravamen del usufructo de acuerdo con la sección 12 de la Ley de marzo 9 de 1905.”
En 18 de enero de 1917, el administrador judicial solicitó se ordenase la autorización .para reembolsarse, como acreedor, ciertos gastos que alega se hicieron y pagaron por él con motivo de la última enfermedad y funerales de la causante.
El peticionario alega que se opuso a la moción de Teresa Sabater, como acreedor, cónyuge supérstite y administrador judicial por las siguientes razones:
“(a) Porque la administración judicial no podía cesar hasta que no se administrase completamente el caudal relicto, esto es, hasta que no se pagasen todas las deudas de la finada, la de vuestro peticio-nario inclusive, y en este caso la administración no tenía fondos su-ficientes para pagar dicha deuda;
“(fe) Porque vuestro peticionario entendía que mientras no se hubiese efectuado la partición de los bienes y se le hubiese adjudi-cado al cónyuge viudo su porción en usufructo, o en su defecto, hasta que no le hubiese sido asignada una renta vitalicia, o los productos de determinados bienes, o un capital en efectivo, no podía decirse ni tampoco decretarse por la corte el cese de la administración judicial; y
“(c) Que el administrador judicial sólo estaba obligado a pre-sentar su cuenta final cuando la administración judicial hubiese cesado.”
*146No liemos encontrado en los autos esa alegación ni evi-dencia alguna de semejante oposición fuera de lo que consta y aparece de la siguiente orden:
“Hoy 9 de noviembre de 1917 señalado para la discusión de una moción de Teresa Sabater, heredera de Juanita Sabater, solicitando cese la administración judicial de los bienes de dicha, finada, y que se ordene al administrador proceda a rendir la cuenta final, com-parecieron la promovente de la moción por su Abogado Sr. José Sa-bater y el Administrador José Escudero por el suyo Sr. Marcelino Romany.
“El administrador se opuso a lo solicitado alegando que existen deudas pendientes de pago, y presentó además una cuenta a su favor por $120.50 por concepto de gastos de funerales y enfermedad de la finada.
“Luego de oir los argumentos orales de los letrados concurrentes, y visto el récord del caso, la corte encuentra que existe solamente pendiente de pago una deuda a favor del mismo administrador, quien no puede aceptarla como tal administrador por ser parte interesada; que los edictos llamando a los acreedores fueron publicados en los días 2, 9 y 16 de noviembre de 1916, sin que el administrador proce-diera, como era su deber, inmediatamente de vencido los seis meses desde la fecha de dicha publicación, a terminar la administración, habiendo, transcurrido cerca de seis meses más sin hacer nada en ese sentido, continuando indebidamente la administración con perjuicio de los herederos;
“La corte resuelve que debe ponerse fin a esta administración y en su consecuencia concede al administrador José Escudero el tér-mino de veinte días para presentar la cuenta final de dicha adminis-tración y concede hasta el día de mañana a los herederos peticiona-rios para aceptar o impugnar la deuda que existe a favor del expre-sado administrador, disponiendo que si la misma no fuere aceptada, se tendrá por rechazada por la corte, quedando a salvo el derecho del acreedor de demandar en juicio su pago.”
La sección 12 de la Ley de 1905 antes citada reza como sigue:
“Sección 12. — Los herederos podrán satisfacer al cónyuge su parte de usufructo, asignándole una renta vitalicia o los productos de determinados bienes, o un capital en efectivo, procediendo de mutuo acuerdo y, en su defecto, por virtud de mandato judicial.
*147“Mientras esto no se realice, estarán afectos todos los bienes de la herencia al pago de la parte de usufructo que corresponda al cón-yuge viudo. ’ ’
El artículo 58 dé la Ley de Procedimientos Legales Es-peciales dispone que—
“Cualquier heredero, legatario, acreedor o fiador de un adminis-trador o representante legítimo de dicho fiador, o cualquier tutor de un menor o incapacitado, puede dirigir una petición al tribunal para que obligue a un albacea o administrador a que rinda su cuenta final, la cual petición deberá concederse, salvo que el juez a quien se haga, podrá a su discreción denegarla, si no hubieren transcurrido quince meses del nombramiento del albacea o administrador, y resultare que por causas fundadas en dificultades y demoras inevitables ocurridas en la administración, no hubiere sido posible liquidar y presentar la cuenta final. ’ ’
Se observará que en su orden la corte no concedió todo lo que se pidió en la moción de Teresa Sabater, sino que sen-cillamente sostuvo que debía cesar la administración y con miras a este fin le concedió ál administrador un término ra-zonable para que presentara su cuenta final. Las cuestiones a que se refieren la tercera y cuarta subdivisiones de la sú-plica fueron con toda propiedad reservadas basta que se pre-sentaran y aprobaran o liquidaran las cuentas. La actitud adoptada por la corte al rechazar la reclamación del adminis-trador como acreedor de la herencia en la forma y manera en que lo hizo fue quizás algo ligera y prematura de no cons-tituir un error de los que dan motivo a una revocación, aun-que como nos revelan los autos la paciencia del juez ha sido puesta a una fuerte prueba. No vemos razón alguna por la que no pueda esta cuestión- determinarse por la corte, des-pués de oir a las partes y en conexión con la liquidación de las cuentas finales, sin necesidad de un pleito por separado. Sin duda a la fecha en que se presenten estas cuentas habrá suficiente dinero en caja disponible para cubrir esta cuenta en caso de que se apruebe, si el demandante puede probarla, como una reclamación propia contra la sucesión.
*148Si diéramos ana historia completa de esta administración innecesariamente prolongaríamos esta opinión. Bastará de-cir qne la forma en qne la misma ha sido dirigida justifica más de lo ordinario las conclusiones a qne llegó la corte de distrito respecto a la propiedad del cierre de la misma.
No encontramos error alguno ora respecto a la jurisdic-ción ,o al procedimiento en la acción tomada por la corte de distrito fuera de la sugestión que acabamos de hacer refe-rente a la cuenta del administrador para reembolsarse los gastos de funerales, y el auto expedido en este caso debe ser anulado de conformidad.

Anulado el auto expedido.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.